DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-7, 10, 12, 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (note: rejection applies to any subsequent dependent claims).
Claim 1, in the limitations “generating a broadcast…”; “transmitting the broadcast…”; “generating a point-to-point…”; “transmitting the point-to-point” – it is not clear which element is generating, transmitting or receiving. Please clarify. 
Similarly, Claim 7, it is not clear which element is “receiving a broadcast configuration…”, “performing driver configuration”, “receiving a point-to-point”, “detecting…”transmitting configuration response…” Please clarify.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 10, 12   is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0069257) in view Lim et al. (US 2011/0037758).
As to Claim 1, Lee et al. discloses A drive control method applicable to a time sequence controller, wherein the time sequence controller (fig.1-timing controller 410) is connected with a plurality of source drivers that are parallel-connected (fig.1-source drive ICs 310), through a first signal line for bidirectional transmission of signals (fig.1-2-common bus line CBL; channel lines CHL) the method comprising: 
generating a broadcast configuration instruction for instructing the plurality of source drivers to perform driver configuration according to the broadcast configuration instruction (para.0044, 0058-0059, 0064- data control signal DCS and frame data is sent from the timing controller to the source driver IC’s; para.0061- calibration value request command from the timing controller to the source drive ICs; para.0064- data control signal and frame data, where data control signal may include clock training pattern; para.0086- calibration value may include a decision feedback equalizer DFE value, an offset calibration value OCAL, and/or impedance calibration value ZCAL of each source driver IC); 
transmitting the broadcast configuration instruction through the first signal line (para.0049, 0058, 0064- data control signal and frame data is sent to the source drive ICs via channel lines CHL; 
generating a point-to-point configuration instruction comprising an identification of a first source driver, the first source driver being one of the plurality of source drivers (para.0059- each source driver IC is assigned with a unique ID associated with a calibration value for each source drive IC; para.0113-0114- when a fast recovery request is received the timing controller checks the data and checksum of the calibration value, and when a match is found, it then transmits a corresponding calibration value to the source drive IC’s together with a fast recovery packet and an individual ID), 
transmitting the point-to-point configuration instruction through the first signal line (para.0059- the unique ID’s of the source drive ICs may be transmitted from the timing controller to the corresponding source drive IC via CHL; para.0115-the timing controller 410 may simultaneously transmit the fast recovery packet and the calibration value and/or the individual ID of each of the source drive ICs to the channel lines CHL that are connected with each of the source… drive the timing controller 410 may simultaneously transmit the calibration value of the source drive ICs through the channel lines CHL that are connected with each of the source drive ICs together with the unique ID); and 
receiving, through the first signal line, a configuration response instruction transmitted by the first source driver, wherein the configuration response instruction is transmitted to the time sequence controller by the first source driver according to the point- to-point configuration instruction, after the first source driver detects the identification of the first source driver in the point-to-point configuration instruction (para.0061,0068, 0070-0071- timing controller receives calibration value of corresponding source driver IC in response to the calibration value request command; para.0108, 0115-0117- the one or more source driver ICs transmit the fast recovery request to the timing controller after identifying the one or more source driver ICs associated with the ESD induced soft fail ;  the source drive ICs completes the fast recovery and returns to normal mode by setting and storing the received calibration value from the 
Lee et al. does not expressly disclose where the configuration instruction is a point-to-point configuration instruction.

Lim et al. discloses a timing controller and a plurality of source drivers in a point-to-point manner (para.0069). The timing controller may transmit a clock training signal through clock embedded data channels CEDC to the source drivers, which results in the source driver to lock based on the clock training signal. The source driver may provide lock state information about whether the CDR circuit locked or unlocked to the timing controller via shared back channel SBC (paras.0070, 0072, 0074-0076, 0228-0233).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al, with the teachings of Lim et al., the motivation being to be able to determine if the source driver normally operates, and stabilize the source driver if a soft fail occurs (Lim-para.0072, 0230).

As to Claim 4, Lee et al. in view of Lim et al. disclose wherein the time sequence controller is connected with the plurality of source drivers through respective ones of a plurality of second signal lines (Lee-fig.2- data channel lines CHL and common bus lines CBL), and wherein the broadcast configuration instruction comprises a number, transmission rate and signal equalizer information of a respective second signal line of the plurality of second signal lines connected with each source driver of the plurality of source drivers  (Lee-para.0064- data control signal and frame data, where data control signal may include clock training pattern; para.0086- calibration value may include a decision feedback equalizer DFE value, an offset calibration value OCAL, and/or impedance calibration value ZCAL of each source driver IC).

 The unique IDs may be transmitted from the timing controller to the corresponding source drive ICs through the channel lines CHL; Lim-para.0072,0074-0076-the source driver sends a state signal SS via SBC shared back channel line {read as target second signal line} to the timing controller indicating lock state information, where the lock state is active {read as identification of source driver} based on clock embedded signal CECD (signal lines SID1-S1DN) and the control unit 1111 determines if the source driver is locked or unlocked based on the received signal).


As to Claim 7, Lee et al. discloses A drive control method applicable to a first source driver, wherein the first source driver is one of a plurality of source drivers (fig.1-source drive ICs 310), and wherein the plurality of source drivers are connected in parallel and connected with a time sequence controller through a first signal line for bidirectional transmission of signals (figs.1-2-timing controller 410; common bus line CBL; channel lines CHL), the method comprising: 
receiving a broadcast configuration instruction transmitted by the time sequence controller through the first signal line (para.0044, 0058-0059, 0064- data control signal DCS and frame data is sent from the timing controller to the source driver IC’s; para.0061- calibration value request command from the timing controller to the source drive ICs; para.0064- data control signal and frame data, where data control signal may include clock training pattern; para.0086- calibration value may include a decision 
performing driver configuration according to the broadcast configuration instruction  (para.0059,0061, 0069-0072- initialization process is performed according to data control signal DCS and calibration value is transmitted to the timing controller in response to the calibration value request command. The timing controller may sequentially read the calibration values for each of the source drive ICs; para.0086), 
receiving a point-to-point configuration instruction transmitted by the time sequence controller through the first signal line, the point-to-point configuration instruction comprising an identification (para.0059- each source driver IC is assigned with a unique ID associated with a calibration value for each source drive IC; para.0113-0114- when a fast recovery request is received the timing controller checks the data and checksum of the calibration value, and when a match is found, it then transmits a corresponding calibration value to the source drive IC’s together with a fast recovery packet and an individual ID;) 
detecting whether the identification in the point-to-point configuration instruction identifies the first source driver (para.0092, 0114- when the fast recovery request is received, the timing controller checks data and checksum of the calibration value (which has an associated ID of the source drive IC) and matches the checksum with stored data); and 
transmitting a configuration response instruction to the time sequence controller through the first signal line according to the point-to-point configuration instruction after the identification in the point-to-point configuration instruction is determined as identifying the first source driver (para.0059- the unique ID’s of the source drive ICs may be transmitted from the timing controller to the corresponding source drive IC via CHL; para.0115-when the checksum data is matched, the timing controller 410 may simultaneously transmit the fast recovery packet and the calibration value and/or the individual ID of each of the source drive ICs to the channel lines CHL that are connected with each of the source… drive the 
Lee et al. does not expressly disclose where the configuration instruction is a point-to-point configuration instruction.

Lim et al. discloses a timing controller and a plurality of source drivers in a point-to-point manner (para.0069). The timing controller may transmit a clock training signal through clock embedded data channels CEDC to the source drivers, which results in the source driver to lock based on the clock training signal. The source driver may provide lock state information about whether the CDR circuit locked or unlocked to the timing controller via shared back channel SBC (paras.0070, 0072, 0074-0076, 0228-0233).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al, with the teachings of Lim et al., the motivation being to be able to determine if the source driver normally operates, and stabilize the source driver if a soft fail occurs (Lim-para.0072, 0230).

As to Claim 10, Lee et al. in view of Lim et al. disclose, wherein the time sequence controller is connected with the plurality of source drivers through respective ones of a plurality of second signal lines, and wherein the broadcast configuration instruction comprises a number, transmission rate and signal equalizer information of a respective second signal line of the plurality of second signal lines connected with each source driver of the plurality of source drivers  (Lee-para.0064- data control signal and frame data, where data control signal may include clock training pattern; para.0086- calibration value may include a decision feedback equalizer DFE value, an offset calibration value OCAL, and/or impedance calibration value ZCAL of each source driver IC).

.

Claims 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0069257) in view Lim et al. (US 2011/0037758), further in view of Lim et al. (US 2017/0132966, hereinafter Lim2), and further in view of Do et al. (US 2018/0122294).
As to Claim 29, Lee et al. in view of Lim et al. do not expressly disclose, but Lim2 discloses: 
wherein each broadcast configuration instruction transmitted in the first signal line comprises a preamble code (fig.13-14- preamble signal PRAM), a start identifier(fig.13-14-SOL-para.0102-start of field indicates a start of each line of an image frame; para.0168- the preamble may include a code signal and may indicate a start of transmission of the parameter value OPTM), data bits (fig.13-14- configuration fields 2a; pixel data) and an end identifier that are sequentially arranged (fig.13-14-postamble PTAM may include code signal and may indicate an end of transmission of the parameter OPTM),
wherein the preamble code is used to instruct a receiving terminal to perform clock and phase calibration (para.0091,0168), the start identifier is used to indicate the start of data transmission (fig.13-14-para.0168- the preamble may include a code signal and may indicate a start of transmission of the parameter value OPTM), the data bits are used to carry configuration data (figs.13-14-read command RCMD including configuration fields 2a), and the end identifier is used to indicate the end of data transmission ((fig.13-14-para.0168-postamble PTAM may include code signal and may indicate an end of transmission of the parameter OPTM).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lee et al. in view of Lim et al, with the teachings of Lim2, the motivation being to provide a source driver that efficiently increases a receiving performance without reducing an operation speed. 
Lee et al. in view of Lim et al., as modified by Lim2, do not expressly disclose where the wherein the preamble code is used to instruct a receiving terminal to perform clock and phase calibration. 
Do et al. discloses wherein the preamble code is used to instruct a receiving terminal to perform clock and phase calibration (para.0084- timing controller transmits a clock training pattern or a preamble signal to the source drive IC so that the output phase and frequency of the clock recovery circuit can be fixed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lee et al. in view of Lim et al., as modified by Lim2, with the teachings of Do et al., the motivation to so that the output phase and frequency of the clock recovery circuity can be fixed and therefore stabilized.

	As to Claim 31 has limitations similar to those of Claim 29 and are met by the references as set forth above.

Claims 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0069257) in view Lim et al. (US 2011/0037758), further in view of Lim et al. (US 2017/0132966, hereinafter Lim2), and further in view of Do et al. (US 2018/0122294), and of Ha et al. (US 2018/0006101).
As to Claim 30, Lee et al. in view of Lim et al., as modified by Lim2 and Do et al., disclose preamble code; start identifier; configuration data; and end identifier (Lim2-figs.13-14), but do not expressly disclose wherein the preamble code is obtained from consecutive binary 0s in at least 8 bits by Manchester encoding; the start identifier comprises consecutive binary 0s in at least 2 bits; the configuration data carried by the data bits is the data obtained by Manchester encoding; and the end identifier comprises consecutive binary is in at least 2 bits.
Ha et al. discloses where a timing controller and each of a plurality of data driving ICs communicate with each other via an EPI interface in a Manchester coding scheme (fig.12-para.0031), wherein the preamble code is obtained from consecutive binary 0s in at least 8 bits by Manchester encoding (fig.12A-B- fig.12-paras.0141-0143); the start identifier comprises consecutive binary 0s in at least 2 bits (fi fig.12A-B- fig.12-paras.0141-014); the configuration data carried by the data bits is the data obtained by Manchester encoding (fig.12A-B- fig.12-paras.0141-0143); and the end identifier comprises consecutive binary is in at least 2 bits (fig.12A-B- fig.12-paras.0141-0143).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lee et al. in view of Lim et al., as modified by Lim2 and Do et al., with the teachings of Ha et al., the motivation being to be able to adjust a frequency of the clock signal by trimming and using packets, thus improving the yield and quality of the display device. 

	As to Claim 32 has limitations similar to those of Claim 30 and are met by the references as set forth above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 have been considered but are moot because the new ground of rejection as necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627